The decision of this appeal is largely determined by our decision in the case of Fulton v. Krull which is handed down at this time, and the description of the lots purporting to be assessed against appellant should be held sufficient so far as it relates to lot 1 described in the assessment roll, and should be held insufficient so far as it relates to portions of the lots described respectively by the letters A, B, C, D, E and F. These letter lots are all described in the assessment roll as fronting on Whirlpool street. Whirlpool street does not run at right angles with the cross streets affecting these lots and referred to in the assessors' description thereof, nor at right angles with the side lines of the lots as intended to be assessed. The lines bounding the lots in the *Page 516 
rear do run at right angles with said cross streets and not parallel with Whirlpool street, so that said lots respectively are not of uniform depth on each side thereof. In the case of lots indicated as lots A, B, C, an attempt was made to describe the entire lots, whereas in case of lots indicated as D, E and F the intent was to describe the westerly part of the lots, but in each case the rear boundary was intended to be at right angles with the cross street and not parallel with Whirlpool street on which the lots fronted. The only basis for the side boundary lines or by which to fix the rear boundary line is a statement in effect that the lot is a given number of feet in depth. The frontage and depth as thus given would not enable one accurately to determine the location of the premises intended to be assessed. If taking the frontage and the depth as given in the roll the lot should be given a uniform depth on each side it would then extend at right angles with Whirlpool street and form an entirely different plot than is formed by the lot intended to be assessed and covered by the deed subsequently executed. On the other hand, if the side boundary lines should be extended parallel with the cross streets each one for the distance given as the depth of the lot in the assessment roll, an entirely different rear boundary line would be secured from that which was intended. The assessment roll does not indicate which course should be pursued and no accurate location of the lots could be made from the description employed in it. For these reasons the judgment should be affirmed, so far as it relates to what was described as lot 1 on the north side of Whitney avenue, and should be reversed and judgment ordered for plaintiff, so far as it affects all of the other lots, without costs to either party.
CULLEN, Ch. J., GRAY, WERNER, WILLARD BARTLETT and CHASE, JJ., concur.
Judgment accordingly. *Page 517